Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 17-cv-01564-MSK

COLORADO WILD PUBLIC LANDS, INC.,

       Plaintiffs,

v.

GREG SHOOP, acting Colorado State Director of the U.S. Bureau of Land Management.
RYAN ZINKE, Secretary of the Interior; and
U.S. BUREAU OF LAND MANAGEMENT,

       Defendants.

And

LESLIE WEXNER; and
ABIGAIL WEXNER,

       Defendants-Intervenors.


                OPINION AND ORDER AFFIRMING AGENCY ACTION


       THIS MATTER comes before the Court for resolution on the merits pursuant to the

administrative record (# 24, as supplemented # 31, 37), the Plaintiff’s (“Colorado Wild”)

opening brief (# 38), the Defendants’ (collectively, “the BLM”) response brief (# 39), the

Intervenors’ (“the Wexners”) response brief (# 40), and Colorado Wild’s reply brief (# 43).

                                            FACTS

       The Court summarizes the pertinent facts here and elaborates as necessary in its analysis.

The BLM is the owner of a parcel of federal land, known as the Sopris Parcel, located outside of

Carbondale, Colorado. The Sopris Parcel is bracketed on the east and west by the Wexner’s Two

Shoes Ranch. Beginning in or about 2011, the Wexners entered into discussions with the BLM


                                                1
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 2 of 30




about the possibility of a land exchange, allowing them to acquire the Sopris Parcel in exchange

for conveying various other parcels they owned to the BLM. Although several parcels (and

various other considerations, some discussed herein) were involved in the negotiations, the

primary focus of the swap involved the Wexners trading a parcel of land that they owned north

of Carbondale, known as the Sutey Ranch. The Sutey Ranch parcel is adjacent to existing BLM

land known as the Red Hill Area, a popular destination for outdoor recreational activities. A

second parcel owned by the Wexners, known as the West Crown Parcel, was also proposed as

part of the swap, potentially increasing public access to a popular BLM parcel known as The

Crown.

         The BLM began an analysis of the proposal in May 2012, soliciting public comments on

the proposed exchange. Later that year, the BLM prepared appraisals of the value of each parcel

because federal law requires that the lands exchanged have approximately equal values. The

appraisals valued the Sopris Parcel as much lower than the value of the parcels the Wexners

tendered in exchange. Through additional negotiations, the parties therefore agreed to reduce the

size of the Sutey Ranch parcel to be exchanged (although the Wexners later agreed to make a gift

of the excluded portions to the BLM). In addition, the Wexners agreed to place a conservation

easement over the Sopris Parcel, limiting its permissible uses in perpetuity and granting a local

land trust the ability to enforce the terms of that easement.

         In April 2013, the BLM issued a draft Environmental Assessment and Finding of No

Significant Environmental Impact (“EA” and “FONSI”) for the proposed exchange and solicited

public comment. As Colorado Wild notes, the BLM did not make the appraisals for each parcel

available at that time and failed to release those appraisals until after the comment period closed.

The BLM approved the swap on June 20, 2014. Colorado Wild challenged the approval with the



                                                  2
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 3 of 30




Interior Board of Land Appeals (“IBLA”). On March 27, 2017, the IBLA affirmed the BLM’s

decision.1

       Colorado Wild then commenced this action pursuant to the Administrative Procedure Act

(“APA”), 5 U.S.C. § 500 et seq. It contends that the BLM’s decision to approve the swap

violated the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq., and the

Federal Lands Policy Management Act (“FLPMA”), 43 U.S.C. §1701. Colorado Wild argues

that the approval should be set aside for the following reasons: (i) the BLM violated NEPA

because the EA and FONSI failed to adequately account for the environmental impact of

livestock grazing on the Sopris Parcel and the effect that increased recreation on the Sutey Ranch

Parcel would have on wildlife; (ii) that the BLM failed to provide for adequate notice and

comment under NEPA because it failed to publicly disclose the appraisals for each parcel and

because the post-appraisal modification to the size the Suety Ranch Parcel were performed

without notice to or comment by the public; (iii) the BLM violated FLPMA because the

appraisal of the Sopris Parcel improperly considered the lack of vehicle access and failed to

account for the values of prior land purchases by the Wexners; and (iv) the record does not

support the BLM’s conclusion that the swap was consistent with the public interest.




1
         In the interim, notwithstanding ongoing appeals and litigation, the BLM and the Wexners
closed on the swap, albeit through mechanisms that make it possible to unwind the transfers if
necessary. For purposes of temporal grammar, the Court will use verb tenses in this Opinion as
if the transfer has yet to be consummated.
                                                3
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 4 of 30




                                            ANALYSIS

       A. Statutory background

                  1. APA

       The APA provides the mechanism by which courts are authorized to review final agency

actions. Under the APA, the Court may set aside an agency action if it is “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). A

decision is arbitrary or capricious if the agency “relied on factors which Congress has not

intended it to consider, entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency” or where the

action “is so implausible that it could not be ascribed to a different in view or the product of

agency expertise.” High Country Conservation Advocates v. U.S. Forest Serv., 951 F.3d 1217,

1222 (10th Cir. 2020). The Court affords the agency’s decisionmaking a presumption of validity

and the burden is on the party challenging it to demonstrate that the decision is arbitrary and

capricious. Id.

                  2. NEPA

       NEPA requires federal agencies to analyze environmental consequences before initiating

actions that potentially affect the environment. The agency must first conduct an EA to

determine whether the action is likely to “significantly affect the quality of the human

environment.” 42 U.S.C. § 4332(2)(C). If the agency determines that the project will not have

significant environmental effects, it may issue a FONSI. 40 C.F.R. § 1501.6. The agency must

give the public notice of the EA and FONSI (and underlying documentation) and solicit

information and comment from the public on the documents and proposed action before

proceeding. Id.; 40 C.F.R. § 1506.6. But NEPA describes only procedural requirements; so long



                                                  4
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 5 of 30




as those requirements are followed, the Court does not concern itself with the wisdom of the

agency’s decisionmaking. New Mexico ex. rel. Richardson v. Bureau of Land Management, 565

F.3d 683, 704 (10th Cir. 2009). As the Supreme Court has stated, NEPA “prohibits uninformed –

rather than unwise – agency action.” Robertson v. Methow Valley Citizens Council, 490 U.S.

332, 351 (1989). The touchstone of the Court’s inquiry is whether the agency “took a hard look

at information relevant to the decision,” that is, whether the agency “did a careful job at fact

gathering and otherwise supporting its position.” Richardson,, 565 F.3d at 704.

               3. FLPMA

       FLPMA requires the BLM to develop land use plans for public lands with the goal of

improving resource conditions and avoiding undue degradation of the law. Western Watersheds

Project v. Bureau of Land Management, 721 F.3d 1264, 1268 (10th Cir. 2013). FLPMA

specifically contemplates “exchanges of public lands” for private ones, so long as

the public interest will be well served by making that exchange.” 43 U.S.C. § 1716(a). In doing

so, the agency must find that “the values and the objectives which Federal lands or interests to be

conveyed may serve if retained in Federal ownership are not more than the values of the non-

Federal lands or interests and the public objectives they could serve if acquired.” Id. The values

of the federal parcels conveyed and the private parcels received by the government must be

equal, subject to certain constraints. 43 U.S.C. § 1716(b). The valuation of parcels is subject to

appraisal provisions set forth in 43 C.F.R. § 2201.3, as discussed more fully herein.

       B. NEPA challenges

       Colorado Wild raises two main challenges to the BLM’s decision to approve the

exchange with the Wexners: (i) that the FONSI did not adequately consider the potential

environmental effect that the swap would have on both the Sopris Parcel and the Sutey Ranch;



                                                  5
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 6 of 30




and (ii) that the BLM did not provide for adequate public comment because it failed to disclose

the appraisals of the various parcels during the public comment period.

                1. The EA and FONSI

        Colorado Wild argues that the BLM’s EA and FONSI failed to adequately consider the

environmental impacts of the land swap in two major respects: (i) that it failed to account for the

possibility that grazing operations by the Wexners on the Sopris Parcel would damage sensitive

environmental resources found there; and (ii) that it failed to consider how increased recreational

use of the Sutey Ranch parcel, when annexed to the popular Red Hill area, would adversely

affect wildlife in that area.

                        (a). The Sopris Parcel

                                (i). Background

        Colorado Wild contends that the BLM failed to adequately consider two impacts that the

exchange would have on the Sopris Parcel: (i) the effect that unrestricted grazing would have on

Harrington’s penstemon, a flowering plant found on the parcel; and (ii) the effect on riparian

environments found within the parcel, most notably an area along Thomas Creek. To fully

address these arguments, the Court must take a detour through certain BLM determinations

regarding portions of the Sopris Parcel that predate the proposed land exchange.

        The BLM assesses the health of public lands according to a series of Public Land Health

Standards. Of those, two are relevant here. Standard 2 requires that “riparian systems associated

with both running and standing water function properly and have the ability to recover from

major disturbance such as fire, severe grazing, or 100-year floods.” Standard 4 requires that

“special status, threatened, and endangered species . . . and their habitats are maintained or

enhanced by sustaining healthy native plant and animal communities.” AR 3023.



                                                  6
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 7 of 30




       The Sopris Parcel has historically been leased by the BLM for livestock grazing. In

2012, when it came time to renew the grazing permit for a portion of the Sopris Parcel along

Thomas Creek, known as the Thomas Allotment, the BLM prepared an EA for the decision as to

whether to re-lease the land for grazing (and under what conditions). In the 2012 EA, the BLM

determined that “land health standards are not being met on the allotment.” AR 3514. More

specifically, the BLM found based on a 2010 assessment that “the Thomas Allotment was not

meeting Standard 2 for riparian systems.” The BLM found that Thomas Creek, which flowed

through the allotment, was “too wide and shallow in areas, . . . the riparian zone was not

widening, riparian vegetative cover was insufficient to protect streambanks during high flow

events, and riparian vegetation had poor vigor.” The 2012 EA stated that “livestock grazing was

considered a significant factor in the failure to meet the standard.” AR 3515.

       The 2012 EA also addressed Harrington’s penstemon, a flowering plant that the BLM has

identified as a “sensitive” species. Harrington’s penstemon grows extensively on the Sopris

Parcel. The 2012 EA found that “the flowering stalks of Harrington’s penstemon are highly

palatable to livestock and wildlife” and a land survey had noted that “nearly all of the flowering

stalks had been bitten off in the more heavily grazed areas of the allotment.” The BLM noted

that “heavy grazing during the flowering season could cause reductions in Harrington’s

penstemon populations if grazing removes a high percentage of the flower stalks annually,

thereby inhibiting seed dissemination and reproduction.” AR 3522. The BLM determined that a

reduction in the number and scheduling of permitted grazing days would “reduc[e] the use [of

the parcel] during the flowering period,” and that, as a result, “penstemon populations would be

maintained or improved.” At the same time, the EA did not make clear findings that penstemon

populations were actually (or even potentially) at risk. The EA cited to a land health assessment



                                                 7
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 8 of 30




conducted in 2010-11, in which “the interdisciplinary team did not identify any issues with

Harrington’s penstemon” at the time, although it noted that “the assessment team only visited

one upland site in the Thomas Allotment.” But the 2012 EA also suggested that “shortening the

summer grazing period and reducing overall grazing use would result in less grazing of

Harrington’s penstemon flower stalks which should endure adequate reproduction and seed

dissemination to maintain populations..” AR 3523 (emphasis added). Thus, it is somewhat

unclear whether the 2012 EA found that Harrington’s penstemon populations were adversely

impacted by existing grazing practices (such that grazing restrictions were necessary to “ensure

adequate reproduction and . . . to maintain populations”) under Standard 4 or whether penstemon

populations were fine (with no “issues” identified) under the existing grazing regulations.

       Ultimately, the BLM decided in 2012 to renew the grazing permits, subject to substantial

reductions in the amount of grazing that would be allowed. Under the new grazing lease, Animal

Unit Months (“AUMs”) would be reduced from the 80 to 49, and the number of permitted

grazing days would be reduced from 56 to only 14, effectively reducing existing grazing by

roughly 40-80%. AR 3512. In addition, the BLM directed that the grazing lessee construct

additional stock ponds to “help improve grazing distribution,” moving livestock away from

riparian areas. AR 3511. The 2012 EA summarily rejected a “no action alternative” of

continuing grazing according to the practices that had been in existence to date, noting that

“reissuing the permit/lease without the new stipulations and proposed range improvements

would not be consistent with the Standard for Public Land Health,” as the BLM had determined

that “land health standards are not being met on the allotment.” AR 3514.

       The decision-making process for the grazing permit renewals in 2012 substantially

influenced the BLM’s 2014 EA regarding the proposed land exchange. When conducting the



                                                 8
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 9 of 30




2014 EA for the proposed land exchange with the Wexners, it does not appear that the BLM

undertook substantial new surveys nor analyzed whether the 2012 grazing restrictions had been

efficacious.2 For example, in the final 2014 EA, the BLM notes that “portions of the

riparian/wetland habitats as well as the channel morphology” in the Thomas Allotment “have

been impacted by cattle grazing” and irrigation use. The EA mentions that “a new grazing

system was implemented for the Thomas Allotment,” but it makes no findings as to whether that

system was effective (or even complied with). Instead, the EA simply speculated that “this new

grazing system should benefit the riparian/wetland habitat along Thomas Creek by increasing

total vegetation cover, and hopefully it will allow recovery of the native riparian and wetland

vegetation.” AR 3169-70. Again, relying entirely on the 2012 assessment, the 2014 EA

repeated that the Thomas Allotment “was found not to be meeting Standard 2” due to grazing

impacts, but that “changes to the livestock grazing system . . . are [ ] actions designed to move

the allotment towards meeting Standard 2.” AR 3186.

       Similarly, the 2014 EA does not appear to contain any new analysis or findings relating

to Harrington’s penstemon. Instead, the 2014 EA refers back to the fact that the BLM “evaluated

Standard 4 for Harrington’s penstemon populations on [the Sopris Parcel] as part of the

Environmental Assessment for the Thomas Allotment grazing permit renewal” in 2012. The

BLM noted that “[a]t the time the grazing permit renewal was being evaluated, a new grazing

system was being proposed to improve land health conditions for the riparian areas.” The 2014

EA understood that the 2012 EA opined that “if this system is implemented, conditions for

Harrington’s penstemon also would likely be improved and would trend toward meeting




2
        The 2014 EA indicates that “field reconnaissance on the exchange parcels was conducted
in June and August 2011,” apparently in conjunction with the grazing permit renewal. EA 3168.
                                                 9
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 10 of 30




 Standard 4 in areas where the standard is not currently being met.” AR 3146 (emphasis added).

 Once again, the BLM’s 2014 EA is somewhat unclear as to whether the Sopris Parcel was indeed

 in compliance with Standard 4 at that time.

        The Court pauses here to express some concern regarding the BLM relying heavily on the

 2012 grazing permit EA in order to inform its decisionmaking about the proposed land exchange

 in 2014. The Court is mindful of the fact that land surveys and analyses are difficult, expensive,

 and time consuming, and that ordinarily, conservation of agency resources might justify relying

 on prior assessments rather than beginning anew for each contemplated agency decision. At the

 same time, reliance on past findings is problematic when that reliance reposes extreme

 confidence in rehabilitative measures that post-date the previous assessment. Throughout the

 2014 EA, the BLM repeatedly places faith in the ability of the “new grazing system” of 2012 to

 bring the Thomas Allotment into compliance with Standard 2 and to protect damaged penstemon

 populations (whether they were following Standard 4 or not). Admittedly, the two years that

 passed between the imposition of the 2012 grazing restrictions and the completion of the land

 exchange EA in 2014 might not provide enough time to meaningfully assess whether the new

 grazing system was effective or not, but the BLM does not ever state as much in the EA.

        More importantly, the record makes clear that the BLM determined in 2012 that

 aggressive limitations on existing grazing would be necessary to negate the adverse impacts that

 grazing was having on riparian areas and penstemon populations on the Sopris Parcel. In 2014,

 the BLM recognized that effectuating the proposed land exchange with the Wexners would result

 in the cancellation of the federal grazing permits – and their corresponding restrictions designed

 to protect riparian areas and penstemon – and that future grazing on the Sopris Parcel would be

 subject only to limitations that the Wexners might choose to impose. AR 3080. Put differently,



                                                 10
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 11 of 30




 the completion of the land exchange would not only abrogate the new grazing restrictions that

 had been imposed on the Thomas Allotment by the BLM in 2012 in order to protect riparian

 areas and penstemon populations, it would abrogate all grazing restrictions on the Sopris Parcel.

 Thus, it seems fairly obvious that approval of the land exchange would carry the very real

 possibility that the Wexners, free from the constraints of the 2012 (or any) grazing limitations,

 might instead choose to permit more frequent grazing on the Sopris Parcel, increasing the risk to

 riparian areas and penstemon populations found there. But the 2014 EA does not follow that

 reasoning to its end point, carefully avoiding making any findings about those increased risks.

        Instead, the 2014 EA offers two explanations as to why those risks were insignificant to

 the proposed land exchange. First, it opines that if the land exchange were completed, the Sopris

 Parcel and the existing adjacent portions of the Two Shoes Ranch would now be “all under the

 same ownership,” which “would enable greater flexibility to implement rotational grazing as

 well as for potential changes in fence alignment that would improve livestock distribution and

 reduce areas of overutilization.” AP 3150. Although reduced grazing in riparian and penstemon

 habitats might be one possible outcome of the exchange, the BLM points to nothing in its

 assessment that suggests that this was a likely outcome, or the most likely outcome. The

 Wexners might require (or engage in) more flexible grazing schedules and build more fences to

 provide for more distributed grazing. Or they might not, and instead allow vastly more grazing

 on the Sopris Parcel which would increasingly harm the penstemon. The record does not reflect

 any promises by the Wexners in this regard or any other evidence that justifies the BLM’s

 assumptions. Thus, the Court cannot find that the record supports a conclusion that hypothetical

 “rotational grazing” and “improve[d] livestock distribution” by the Wexners would eliminate the

 apparent risk that the proposed exchange posed to penstemon habitat and riparian areas.



                                                 11
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 12 of 30




        The EA’s second justification for finding that the swap would not likely impact riparian

 areas or penstemon populations resulting from the exchange turns on the fact that the Wexners

 had agreed that “conservation easements would be established” on the Sopris Parcel (among

 others). The EA explained that such easements, granted in favor of and thus enforceable by local

 land trusts, “would extinguish the [Wexners’] development rights on the parcels and restrict the

 improvements allowed.” AR 3014. The EA discusses the terms of the conservation easements

 in general, noting that they promise that the Wexners will “preserve and protect Conservation

 Values” of the parcel, defined generally as “natural, scenic, open space, agricultural, and

 wildlife values . . . that are worth of preservation.”3 AR 3014, 3255. At the same time, the EA

 acknowledges that under the easements, “livestock grazing would be allowed to continue,”

 subject to “the development of a grazing management plan” prepared by an external source and

 approved by the easement’s grantee and Colorado Parks and Wildlife Division. AR 3014.

 Although it appears to be undisputed that the easements had been in place since October 2011,

 the EA makes no reference to whether the grazing plan contemplated by the easements had been

 developed nor whether the BLM had analyzed that plan for its effectiveness.

                               (ii). Analysis

        An agency may issue a FONSI for a proposed action by deciding, based on substantial

 evidence in the record, that the contemplated action will not result in substantial impacts. Or the

 agency or it may conclude that substantial impacts might result from the action, but that

 “safeguards in the project sufficiently reduce [contemplated] impact[s] to a minimum.”

 Hillsdale Environmental Loss Prevention, Inc. v. U.S. Army Corps of Engineers, 702 F.3d 1156,



 3
         More specifically, the easement covering the portion of the Sopris Parcel containing the
 Thomas Allotment states that the Wexners will not “impair the relatively natural habitat for
 native plants (including Harrington penstemon habitat) . . .” except as otherwise permitted.
                                                 12
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 13 of 30




 1172 (10th Cir. 2012). Where agencies rely on mitigation measures to minimize environmental

 impacts, their discussion of the possible mitigation measures must be “reasonably complete” in

 order to properly evaluate the severity of possible adverse effects. Agencies may not merely list

 possible mitigation measures. Colorado Environmental Coalition v. Dombeck, 185 F.3d 1162,

 1173 (10th Cir. 1999).

        Colorado Wild argues that the BLM failed to adequately consider the adverse

 environmental effects that lifting the 2012 (and indeed, all) grazing restrictions would have on

 riparian areas and penstemon habitat in the Sopris Parcel accompanying the proposed land

 exchange. The BLM offers several responses. First, the BLM argues that this Court should not

 consider any arguments relating to risks to the riparian areas of the Thomas Allotment because

 Colorado Wild did not raise riparian issues in its appeal to the IBLA. Even if Colorado Wild

 failed to present that issue to the IBLA, this Court nevertheless retains the discretion to consider

 it. See Maralex Resources, Inc. v. Barnhardt, 913 F.3d 1189, 1197 (10th Cir. 2019). Concerns

 with regard to riparian areas go hand-in-hand with those relating to Harrington’s penstemon4

 (that the BLM concedes Colorado Wild exhausted before the IBLA) because they relate to

 overgrazing. The record on both issues is similar and fully-developed. Thus, this Court finds it

 appropriate to consider the two issues jointly.

        Second, the BLM argues that it was not required to substantially analyze the ability of the

 conservation easements to mitigate the risk of harm to riparian areas and penstemon habitat

 because its FONSI was “not a mitigated FONSI.” Rather, the BLM argues, it “did not find that

 the Land Exchange would cause environmental harm” at all, making the need for consideration


 4
        See e.g. Docket #49 at 24 (BLM’s response brief arguing that “ Even if Petitioner had
 preserved [an argument relating to riparian areas], it fails for the same reasons as its argument
 concerning the Harrington’s penstemon.” (Emphasis added.)

                                                   13
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 14 of 30




 of mitigation measures irrelevant. But as set forth above, the 2014 EA, incorporating the 2012

 grazing permit EA, clearly finds that ongoing grazing was causing substantial environmental

 harm to riparian areas in the Thomas Allotment, to the degree that those areas were no longer

 meeting Standard 2. The 2012 EA found – and the 2014 EA effectively adopted that finding --

 that aggressive grazing restrictions were required to rehabilitate those riparian areas, yet the 2014

 EA acknowledges that completion of the land exchange would abrogate the 2012 grazing

 restrictions. No reasonable reading of the 2014 EA could support a conclusion that completion

 of the land exchange without additional mitigating measures would nevertheless yield no

 significant environmental impact on riparian areas in the Thomas Allotment.5

        The situation is slightly less clear with regard to penstemon habitats. Both the 2012 and

 2014 EAs are somewhat ambiguous as to what findings the BLM made with regard to such

 habitats. On the one hand, the EAs purport to assert that the BLM’s assessment teams found “no

 issues” with penstemon populations as a whole. On the other hand, both EAs indicate that that

 finding was based on a survey of a single location and that sole survey noted that “nearly all” of

 the penstemon flowers in that location had been consumed by grazing livestock. Giving due

 deference to the BLM’s expertise and the record, it is clear that the penstemon would be at risk

 from unrestricted grazing. The record is replete with references to concerns above grazing

 animals harming penstemon populations, and the 2012 grazing restrictions were specifically




 5
          The BLM argues that the conservation easements are “part of the proposed agency action,
 not as a mitigation.” (Emphasis in original.) This appears to be mere semantics. The handover
 of the Sopris Parcel itself would undoubtedly pose a risk of environmental harm by virtue of the
 removal of the 2012 grazing restrictions. Whether additional undertakings designed to avoid that
 risk of harm are “part of” the transaction or attempts to mitigate the adverse effects that will
 result from the transaction should not alter the analysis. The BLM cannot elide its obligation to
 consider the efficacy of measures to mitigate environmental harm by arbitrarily declaring those
 measures to be “part of” a transaction instead of attendant to the transaction.
                                                  14
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 15 of 30




 imposed to re-schedule grazing operations to prohibit grazing during penstemon flowering

 season. On the other hand, the conclusory assertion that the BLM’s assessment team found “no

 issues” with penstemon populations offers no further factual elaboration nor addresses how such

 a conclusion could coexist with the facts suggesting ongoing harm to penstemon habitat. Thus,

 the record as a whole permits only the conclusion that penstemon populations were indeed at risk

 of harm if the 2012 grazing restrictions were lifted.

        Because the record compels the conclusion that there is a risk of damage to riparian areas

 and penstemon habitat unless the Wexners’ use of the property for grazing was restricted to at

 least the level set forth in the 2012 permit renewals, it was incumbent upon the BLM to identify

 and evaluate the proposed mitigation measures to ensure they would meet that standard, not

 simply observe that such measures were possible. The BLM evaluated the contemplated

 mitigation measures – the conservation easements granted by the Wexners – concluding that they

 would adequately protect penstemon habitat and riparian areas. AR 3151, 3189.

        Colorado Wild argues that the BLM did not meaningfully evaluate the effectiveness of

 the conservation easements, particularly because the easements specifically exclude grazing

 activities from the easements’ protection. The easements generally require the Wexners to

 protect the character of the Sopris Parcel (expressly including penstemon habitat). But that

 general protective requirement is subject to an express exception that permits the Wexners to

 engage in certain activities, including livestock grazing, the very activity that previously had

 caused damage noted by the BLM. AR 1667. If the easements ended there, the Court would

 agree with Colorado Wild that the exception swallows up the protections that the easements

 provide. But the exception for livestock grazing is itself subject to an exception that requires

 permitted activities like grazing to be conducted consistent with “Conservation Values”



                                                  15
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 16 of 30




 identified in the easement, defined as “natural, scenic, open space, agricultural, and wildlife

 values.” AR 1660. Thus, even grazing activities could not be conducted in a way to impair

 riparian areas or penstemon habitat. AR 1660-61 (stating that the “conservation values . . .

 generally include . . . riparian habitat [and] Harrington penstemon”).

        As a result, the record establishes that the conservation easements provide broad, ongoing

 protection to riparian areas and penstemon habitat in the Sopris Parcel, protections that appear to

 be at least equivalent to (if not broader than) the specific restrictions in the 2012 grazing permits.

 On this record, the Court finds that the BLM could reasonably conclude that the easements

 would be sufficient to address concerns relating to ongoing grazing on the Sopris Parcel.

                        (b). The Sutey Ranch Parcel

        Colorado Wild also argues that the BLM violated NEPA by failing to adequately

 consider environmental effects that might result on the Sutey Ranch Parcel as a result of the

 proposed exchange, specifically, the effect that recreational use of the Sutey Ranch Parcel would

 have on wildlife.

        The Sutey Ranch Parcel is adjacent to the BLM’s Red Hill Special Recreational

 Management Area (“Red Hill”). Red Hill is a popular local recreation site, receiving more than

 55,000 visitors per year. AR 2994. The Sutey Ranch Parcel has both “critical big game winter

 habitat” as well as “high dispersed recreation values” due to its location next to the Red Hill

 hiking trail network. AR 2993. However, the EA indicates that the BLM had “only a concept”

 for future management plans for the Sutey Ranch Parcel, and thus, “it cannot, and will not, be

 analyzed in detail in this EA." Instead, the BLM stated that a “future, site-specific management

 plan” for that parcel would be developed at a later time to address how issues such as “human




                                                  16
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 17 of 30




 presence” and “wildlife habitat” would be affected by the ultimate decisions regarding the use of

 the Sutey Ranch Parcel. AR 3015.

        Colorado Wild’s argument makes much of a passing footnote in the EA that suggests that

 “the Red Hill [ ] Management Plan . . . provides a justifiable template for how these lands might

 be managed should the land exchange be approved.” AR 3015. Colorado Wild reads this

 language as suggesting that the BLM did indeed intend to extend the Red Hill’s management

 plan to the Sutey Ranch Parcel (against the recommendation of Colorado Parks and Wildlife

 officials, among others). AR 604. But the Court reads that statement consistent with its

 hypothetical verb tenses: that the BLM might someday choose to manage Sutey Ranch as it does

 Red Hill, or it might not. The Court agrees with the BLM that analyzing the environmental

 effects of future management decisions regarding the Sutey Ranch Parcel would be premature at

 this stage. Even assuming that the BLM had some “concept” of how it might ultimately manage

 the Suety Ranch Parcel, “the mere contemplation of certain action is not sufficient to require an

 impact statement.” Wilderness Workshop v. U.S. Bureau of Land Management, 531 F.3d 1220,

 1229 (10th Cir. 2008). Because the future use of the Sutey Ranch Parcel remains a distant,

 largely speculative endeavor, the Court cannot conclude that the BLM erred by not examining

 the environmental impacts that might result from one possible use of it.

                2. Notice and Comment

        Colorado Wild’s final challenge under NEPA is that the BLM did not provide for

 adequate notice and public comment on the proposed exchange because the BLM failed to

 disclose the appraisals it had obtained for each of the parcels at issue.

        It is undisputed that the BLM possessed appraisals for the value of each parcel involved

 in the transaction as of November 2012, well before the draft EA was submitted for public



                                                  17
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 18 of 30




 review and comment in April 2013. The draft EA briefly discussed the “Valuation Process for

 BLM Land Exchanges,” but beyond commenting that only one particular appraisal method was

 considered for valuing the Suety Ranch Parcel, the draft EA contains nothing more than general

 discussions of the appraisal process. AR 1958-59.

        Representatives of Colorado Wild sought to obtain copies of the appraisals, first through

 a FOIA request and later through a lawsuit, but the BLM resisted until finally agreeing to

 produce the appraisals in January 2014. By that point, the time for public comment on the draft

 EA had closed. As noted above, due to the differences in the value of the parcels being

 exchanged, the BLM and the Wexners agreed to reduce the size of the Sutey Ranch Parcel to go

 to the BLM. In addition, the Wexners also agreed to voluntarily donate the remaining portion.

         NEPA requires agencies to “provide public notice of . . . the availability of

 environmental documents so as to inform those persons and agencies who may be interested or

 affected by their proposed actions,” and to “solicit appropriate information from the public” in

 response. 40 C.F.R. § 1506.6(b), (d) (emphasis added). As the BLM notes, land appraisals are

 not “environmental” documents and do not implicate the environmental concerns that NEPA

 addresses. Rather, it is the FLPMA statute that requires land exchanges be of equal value.

 FLPMA does not require the same notice and comment requirements as does NEPA. Thus,

 Colorado Wild founds its complaint about non-disclosure of the appraisals under NEPA, arguing

 that it requires agencies to report on actions “significantly affecting the quality of the human

 environment,” 42 U.S.C. § 4332(c), and that this covers the appraisals. Colorado Wild turns to

 regulations defining the term “significantly” and notes that they require agencies to consider

 both the context and intensity of environmental effects, 40 C.F.R. § 1508.27(a), (b), and that one

 of the factors bearing on the intensity of an impact is whether “the action threatens a violation of



                                                  18
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 19 of 30




 a Federal, State, or local law or requirements imposed for the protection of the environment.” 40

 C.F.R. § 1508.27(b)(10). Reasoning that FLMPA requires lands exchanged to have equal value

 and an exchange of parcels of unequal value would violate FLMPA, Colorado Wild argues that

 compliance with NEPA required disclosure of the appraisals.

        Colorado Wild’s argument is creative but, unpersuasive. First, 42 U.S.C. § 4332(c), the

 statute that gives rise to 40 C.F.R. § 1508.27, is expressly concerned with actions that “affect[ ]

 the quality of the human environment.” This refers to a component of a physical environment

 and cannot be reasonably understood as encompassing of parity in the value of the parcels to be

 exchanged. Likewise the regulation itself is concerned with “violation[s] of a Federal [law]

 imposed for the protection of the environment.” FLPMA’s concern with exchange of parcels of

 equal value is not such a law. Presumably, the parity requirement is directed at the economic

 impact of the transaction – that neither the private person nor the public experience a windfall to

 the detriment of the other.

        Second, Colorado Wild’s argument springs from the premise that the land exchange here

 did somehow violate FLPMA, but Colorado Wild has not addressed how concealment of the

 appraisals might have caused that. Colorado Wild points to no portion of FLPMA that requires

 disclosure of appraisals. The mere fact that the exchange that was initially contemplated involved

 parcels of differing value does not mean that the transaction violated FLPMA. It merely means

 that the parties were required to adjust that transaction to meet the equal-value requirement, and

 it is undisputed that they did so. In essence, Colorado Wild asks the Court to impose a

 requirement that appraisals be disclosed in case parcels to be exchanged might have different

 values. While that might be good policy, the law does not currently require it.




                                                  19
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 20 of 30




        There is something uncomfortable about the BLM concealing appraisals of the value of

 lands subject to a proposed exchange; it smacks of secrecy rather than transparency and thus

 gives rise to suspicions that the BLM is hiding some improper conduct. Accordingly, the Court

 does not condone the BLM’s behavior and finds that it has contributed to the bringing of this

 litigation. However, finding no legal requirement for disclosure of the appraisals at an earlier

 point in the process, the Court rejects Colorado Wild’s argument that that concealment operated

 to somehow violate NEPA.

        C. FLPMA challenges

        Colorado Wild raises two challenges to the BLM’s decision under FLPMA: (i) that the

 BLM’s appraisal methodology understated the value of the Sopris Parcel, and (ii) that the BLM

 erred in concluding that the public interest favored approving the land exchange.

                1. Appraisal

        Colorado Wild challenges the BLM’s appraisal of the Sopris Parcel in two respects.

 First, it contends that the value of the parcel should not have been discounted because it lacked

 road access. Second, it argues that its value was unreliable because it was not based on

 comparable sales.

        The Sopris Parcel consists of approximately 1,200 acres. The BLM6 noted that “access is

 an important issue,” given that the parcel lies off County Road 111 “by several hundred feet.”

 The BLM noted that vehicular access to the parcel was only possible “from private roads from

 adjoining Two Shoes Ranch” and that such roads “are controlled by the [Wexners] and the

 general public is granted no legal rights to use them.” AR 2705. The BLM determined that the



 6
       The appraisal was conducted by an outside consultant and subsequently approved by the
 BLM. For purposes of efficiency, the Court will treat the appraisal as having been conducted by
 the BLM directly.
                                                 20
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 21 of 30




 “the lack of vehicular access to any public road” was “the major detriment to rural residential

 development” of the parcel, limiting its possible uses to “agriculture and/or recreation.” AR

 2716. The BLM valued the properties using a Sales Comparison Approach, ultimately selecting

 six comparable parcels sold between 2005 and 2010, at prices ranging from $1,879 to $12,143

 per acre. AR 2721. The BLM found that three of those six sales – those with the highest price

 per acreage – had vehicular access that the Sopris Parcel did not have, and the BLM adjusted the

 per-acre value of those properties downward by 50-75% as a result. AR 2738. The BLM

 ultimately determined that the Sopris Parcel was worth $2,500 per acre. AR 2683. Colorado

 Wild takes issue with the fact that prior purchases in the area by the Wexners themselves, at per-

 acre prices of $9,000 to $16,000, were not included in the BLM’s appraisal.

        FLPMA requires that lands proposed for an exchange be appraised according to their

 “highest and best use,” meaning “the most probable legal use of a property.” 43 C.F.R. §

 2200.0-5(k). The Uniform Appraisal Standards for Federal Land Acquisition further provide that

 a property’s “highest and best use” is that its “highest and most profitable use for which the

 property is adaptable and needed or likely to be needed in the reasonably near future.” See

 National Parks & Conservation Ass’n v. Bureau of Land Management, 606 F.3d 1058, 1067 (9th

 Cir. 2010).

        Colorado Wild argues that reducing the per-acre value of the Sopris Parcel to reflect a

 lack of vehicular access failed to reflect the highest and best use of the property to the Wexners,

 because they possessed the ability to connect the Sopris Parcel to private roads on their existing

 lands. Thus, Colorado Wild argues that the appraisal of the Sopris Parcel should have valued the

 land as if it had vehicular access, warranting a much higher per-acre value, even though the land

 would support that value only if the prospective buyer had been the Wexners.



                                                  21
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 22 of 30




        The cornerstone of the appraisal process is determining a parcel’s “market value” – that

 is, “the most probable price . . . that lands or interests in lands should bring in a competitive and

 open market.” 43 C.F.R. § 2200.0-5(n) (emphasis added). The notion of a “competitive” market

 is one in which multiple buyers each have their own distinct interest in purchasing the parcel.

 Where one potential buyer has idiosyncratic incentives to offer a substantially higher price than

 other buyers, the price the incentivized buyer is willing to pay is no more reflective of the “fair

 market value” of the parcel than the cost of a good charged by a monopolist reflects the fair

 market value of that good. In several cases regarding assessment of fair market value arising in

 the condemnation context, the Supreme Court has indicated that “an owner who may not want to

 part with his land because of its special adaptability to his own use, [or] a taker who needs the

 land because of its peculiar fitness for the taker's purposes . . .must be disregarded by the fact

 finding body in arriving at ‘fair’ market value.” U.S. v. Miller, 317 U.S. 369, 374 (1943), see

 also U.S. v. 564.54 Acres of Land, 441 U.S. 506, 512 (1979) (“fair market value does not include

 the special value of property to the owner arising from its adaptability to his particular use”),

 citing Kimball Laundry Co. v. U.S., 338 U.S. 1, 5 (1949) (“loss to the owner of nontransferable

 values deriving from his unique need for property or idiosyncratic attachment to it, like loss due

 to an exercise of the police power, is properly treated as part of the burden of common

 citizenship”). The same logic applies here: the proper measure of the fair market value of the

 Sopris Parcel is not measured by the unique attachment that the Wexners have to it but, nor

 affected by the Wexners’ unique ability to improve access to it by joining it to surrounding

 parcels that they already own, but by the diminished value that any hypothetical purchaser might

 attach to the narrow, inaccessible parcel.




                                                   22
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 23 of 30




        Colorado Wild’s argument – that the Sopris Parcel should be appraised as if it allowed

 vehicular access – mixes two different concepts. Colorado Wild seems to agree with the BLM

 that the “highest and best use” – the anticipated future use of the parcel that would support the

 highest valuation – is as agricultural and grazing land. The BLM found that “residential

 development is not a viable option due to the existing pedestrian access only and zoning/land

 use.” AR 2698. Assuming that the access problem could be solved by the Wexners connecting

 the parcel up to existing private roads on the Two Shoes Ranch, the record nevertheless reflects

 that “zoning/land use” restrictions made residential development impractical anyway. As such,

 the record supports (and Colorado Wild does not dispute) that the highest and best use of the

 parcel was for it to remain in agricultural and grazing use.

        But once the parcel is tagged as supporting only agricultural use, the parcel’s access to a

 road network would seem to offer little addition to its value. Grazing livestock do not require

 access to a road network in order to forage, and ranchers supporting that livestock can use all-

 terrain vehicles to travel overland when roads are not available. For this reason, the BLM’s

 appraisal specifically adjusted sale prices of comparator parcels based on whether they had

 “adequate vehicular access for rural residential development.” AR 2738 (emphasis added).

 Vehicular access to agricultural land, on the other hand, is not a characteristic that justifies an

 increased per-acre value. Thus, the BLM justifiably reduced the value of comparable parcels

 where vehicular access sufficient to support residential development contributed to increased

 per-acre valuations. Accordingly, the Court finds that the BLM did not violate FLPMA when it

 adjusted comparable sales to reflect a lack of vehicular access.

        Second, Colorado Wild argues that the BLM’s appraisal was flawed because it failed to

 consider the value prior purchases of land by the Wexners as comparable sales. As noted above,



                                                   23
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 24 of 30




 the BLM’s appraisal was based on six comparable purchases made between 2005 and 2010.

 Colorado Wild points out that the Wexners purchased land in 2002 and 2006 to create the Two

 Shoes ranch, with those acquisitions constituting an average purchase price of $16,805 per acre.

 AR 375. Between 2008 and 2010, the Wexners purchased additional parcels, in preparation for

 the instant exchange, including the Sutey Ranch purchase at per-acre prices of between $9,000

 and $12,500, and the purchase of the West Crown parcel at nearly $14,000 per acre. Colorado

 Wild argues that the administrative record offers no meaningful explanation as to why these sale

 prices were not factored into the appraisal of the Sopris Parcel.

        The record reflects that the BLM appraiser conducted research “for recent sales and

 current listings of comparable properties,” resulting in “adequate data available for the valuation

 analysis (despite only three closings since 2008).” The appraisal report summarized fourteen of

 those transactions, dating between 2005 and 2010, finding “a very wide prices range of $1,879 to

 $45,767 per acre,” although it does not appear that any of the Wexners’ purchases were included

 in that group of fourteen. Of those, the appraiser concluded that “only six of these sales are

 similar enough to warrant direct comparison to the subject property.”7 AR 2720.

        The Court cannot say that, simply because the BLM appraiser thought that certain other

 transactions were more representative of real estate market at the time, its appraisal decision was

 arbitrary and capricious. When faced with more data than was necessary for the appraisal




 7
         Post-decisional communications between the parties produced a statement from the BLM
 in November 2014 that the Wexners’ purchases of the parcels that became the Two Shoes Ranch
 were not considered comparable because they “are substantially larger and included access,
 improvements, significant and very valuable water rights and lakes, and most importantly,
 development rights.” AR 375. The Court disregards this and other post-decisional statements
 because the Court is obligated to constrain its analysis to the reasons given by the agency at the
 time of its decision.
                                                  24
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 25 of 30




 methodology – a methodology that Colorado Wild has not contended was inappropriate -- the

 appraiser was required to cull out some transactions.

        Absent a showing that the transactions involving the Wexners were demonstrably more

 comparable to the Sopris Parcel than those selected by the appraiser, this Court is reluctant to

 second-guess the appraiser’s decisions or substitute the Court’s opinions for the BLM’s expertise

 in this area. The Court’s review under the APA is a “very deferential” one, presuming the

 agency to have acted properly and placing the burden on Colorado Wild to prove otherwise.

 Defenders of Wildlife v. Everson, 984 F.3d 918, 934-35 (10th Cir. 2020). Here, the mere fact that

 the Wexners were involved in certain transactions does not make those transactions more

 comparable to an appraisal than third-party transactions. Based on the general evidence in the

 record, there are clear reasons why the appraiser might have chosen not to consider those sales as

 part of the valuation of the Sopris Parcel. For example, the Sutey Ranch and West Crown

 Parcels both have a degree of vehicular access that the Sopris Parcel did not.8 AR 327 (Sutey

 Ranch Parcel “has year-round vehicular access from County Road 112”); AR 2613 (West Crown

 has “direct but seasonal access from County Road 111”). Ultimately, absent a showing that the

 BLM clearly deviated from standard appraisal practices in deciding to consider other transactions

 instead of those previously involving the Wexners – and no such showing has been made – the




 8
         As with the comparable parcels that had superior vehicular access, consideration of the
 Sutey Ranch, West Crown, or other parcels as comparators would have required some reduction
 in the per-acre value to reflect the Sopris Parcel’s lack of similar access. Using the appraiser’s
 method for reducing those values by was much as 75% to reflect superior access, the adjusted
 per-acre value of the Sutey Ranch and West Crown parcels might have fallen to as low as about
 $3,000 per acre, not substantially more than the $2,500 the BLM concluded. See e.g. Greer
 Coalition, Inc. v. U.S. Forest Service, 470Fed.Appx. 630, 636 (9th Cir. 2012) (“even if the
 appraisal should have included this sale, Plaintiffs have not shown that they were prejudiced by
 the omission because they do not explain how the appraiser's weighted average of comparable
 sales would have changed”).
                                                 25
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 26 of 30




 Court cannot conclude that the BLM’s decision to appraise the parcel based on other

 comparators was arbitrary and capricious.

        2. Public Interest

        Finally, Colorado Wild argues that the BLM erred in finding that, following the lowered

 appraisal of the Sopris Parcel and the adjustment of the Sutey Ranch Parcel to account for it, the

 exchange was in the public interest.

        42 U.S.C. § 1716(a) authorizes federal agencies to swap tracts of federal land for those in

 private hands if “the public interest will be well served by making that exchange.” The agency

 must “give full consideration to better Federal land management and the needs of State and local

 people, including needs for lands for the economy, community expansion, recreation areas, food,

 fiber, minerals, and fish and wildlife,” and the agency must conclude that “the values and the

 objectives which Federal lands or interests to be conveyed may serve if retained in Federal

 ownership are not more than the values of the non-Federal lands or interests and the public

 objectives they could serve if acquired.” Id. Moreover, the same statute requires that “the values

 of the lands exchanged by the Secretary under this Act and by the Secretary of Agriculture under

 applicable law relating to lands within the National Forest System either shall be equal,” with

 limited mechanisms available for correcting valuation disparities. 43 U.S.C. § 1716(b).

        Colorado Wild first argues that the record does not support the BLM’s conclusion that the

 Sopris Parcel was “difficult to manage” due to being an “isolated[ ] tract[ ] with limited public

 access.” AR 2969. Colorado Wild argues that “the premise of this rationale – that BLM lacks

 access – is wrong,” because the BLM obtained an easement from the prior owners of the Two

 Shoes Ranch to access the Sopris Parcel from ranch lands.




                                                 26
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 27 of 30




        Colorado Wild misstates the BLM’s position. The BLM did not contend that it “lacks

 access” to the Sopris Parcel, merely that access was “limited” and “difficult.” Second, the fact

 that access to the parcel is possible does not preclude the possibility that the parcel is

 nevertheless difficult to access, given the need to rely upon an easement and continued good

 relations with the landowner subject to that easement. Certainly, Colorado Wild does not point

 to evidence to the contrary to the record – e.g. the BLM acknowledging that the Sopris Parcel is

 simple to manage.

        Next, Colorado Wild argues that “the wildlife values and water resources on the Sopris

 Parcel are greater” than the wildlife values on the Sutey Ranch parcel, contrary to the

 conclusions reached by the BLM. Colorado Wild points to the fact that the Sopris Parcel offers

 quantitatively more wildlife habitat in terms of acreage (1,240 acres vs. 322), and that

 qualitatively, the Sopris Parcel offers habitat for bighorn sheep, riparian habitat, and penstemon

 populations while the Sutey Ranch Parcel does not.

        As noted above, this Court applies a highly deferential review of the BLM’s decision and

 is wary of substituting its opinions for the agency’s expertise. That caution is particularly

 appropriate when evaluating the BLM’s weighing of the relative merits of possessing the federal

 parcels vs. the non-federal parcels. The record does not reflect that the BLM was unaware of the

 factors that Colorado Wild highlights. Rather, the record reflects that the BLM simply valued

 those factors differently than did Colorado Wild. For example, the BLM’s Record of Decision

 appears to place considerable emphasis on the acquisition of the Sutey Ranch parcel for its

 recreational characteristics, a factor that Colorado Wild’s briefing does not address. AR 2969-70

 (“In addition to its natural resource values, [the Sutey Ranch Parcel] has high recreational values

 . . . The BLM expects the exchange to enhance recreational opportunities for the public with



                                                   27
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 28 of 30




 improved access to public lands.”) Under these circumstances, the Court cannot adopt Colorado

 Wild’s contention that the BLM abused its discretion by concluding that approving the exchange

 was in the public interest.

        Finally, Colorado Wild argues that the BLM erred in evaluating the public interest

 element by considering the benefits of acquiring all 557 acres of the Sutey Ranch Parcel. Once

 again, the exchange contemplated a swap of the entire Sutey Ranch Parcel (and others) for the

 Sopris Parcel, but when the appraisal of the Sopris Parcel came in lower than expected, the

 parties reduced the Sutey Ranch Parcel to 322 acres in order to equalize values. The Wexners

 agreed to donate the remaining portion of the Sutey Ranch Parcel to the BLM. Colorado Wild

 argues that the BLM’s FLPMA determination was required to be based on only the 322-acre

 portion of the Sutey Ranch Parcel, and that the record suggests that the BLM’s public interest

 determination considered the benefits of acquiring the entirety of the Sutey Ranch Parcel, not

 just the 322-acre portion in question.

        The Court agrees with the BLM that a separate evaluation of the exchange portion of the

 transaction and the Wexners’ donation of the remaining portion of the Sutey Ranch Parcel was

 unnecessary. 43 U.S.C § 1715(a) authorizes agencies to acquire new public lands “by purchase,

 exchange, [or] donation.” The record is clear that approval of the exchange involving the 322-

 acre portion of the Sutey Ranch Parcel was a condition of the Wexners’ willingness to donate the

 remaining portion of that parcel as well. Put differently, the BLM would either acquire the

 entirety of the Sutey Ranch Parcel, through a combination of exchange and donation, or none at

 all. In such circumstances, the notion of the transaction being “the Sopris Parcel in exchange for

 322 acres of the Sutey Ranch Parcel” is a convenient fiction. The real transaction entailed an

 exchange for 322 acres of Sutey Ranch plus a promised donation of the remaining portion of that



                                                 28
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 29 of 30




 parcel (plus numerous other terms mostly favorable to the BLM). When evaluating the public

 interest under FLPMA, the Court cannot say that the BLM was prohibited from considering the

 additional value to the public of the Wexners’ promise to donate the remaining portion of the

 Sutey Ranch Parcel, nor any of the other conditions of the exchange, such as the Wexners’

 agreement to conservation easements on the Sopris Parcel or various monetary donations.

 FLPMA’s equal-value and public interest requirements are separate inquiries, and satisfaction of

 one does not operate to satisfy the other. See Desert Citizens Against Pollution v. Bisson, 231

 F.3d 1172, 1180 (9th Cir. 2000). Because the two inquires are distinct, there is no reason to

 assume that even if the equal-value inquiry is limited to examining the parcels actually being

 exchanged (a finding that this Court need not make here), the public interest inquiry is similarly

 cabined. Indeed, it would be foolish to preclude federal agencies from considering all of the

 various non-acreage components of a proposed land exchange when deciding whether the

 proposal is in the public interest, as collateral promises included in an exchange may provide the

 public with substantial benefits far beyond the benefits of the lands being exchanged themselves.

        Accordingly, the Court finds that Colorado Wild has not demonstrated that the BLM

 violated FLPMA when approving the exchange.




                                                 29
Case 1:17-cv-01564-MSK Document 44 Filed 03/25/21 USDC Colorado Page 30 of 30




                                        CONCLUSION

        For the foregoing reasons, the Court AFFIRMS the decision (# 23, 31) of the BLM

 approving the exchange. The Clerk of the Court shall enter judgment in favor of the Defendants

 and close this case.

        Dated this 25th day of March, 2021.
                                                    BY THE COURT:




                                                    Marcia S. Krieger
                                                    Senior United States District Judge




                                               30
